Name: 75/459/EEC: Council Decision of 22 July 1975 on action by the European Social Fund for persons affected by employment difficulties
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-07-30

 Avis juridique important|31975D045975/459/EEC: Council Decision of 22 July 1975 on action by the European Social Fund for persons affected by employment difficulties Official Journal L 199 , 30/07/1975 P. 0036 - 0036 Greek special edition: Chapter 05 Volume 2 P. 0062 ++++( 1 ) OJ NO L 28 , 4 . 2 . 1971 , P . 15 . ( 2 ) OJ NO C 128 , 9 . 6 . 1975 , P . 9 . ( 3 ) OJ NO L 249 , 10 . 11 . 1971 , P . 58 . ( 4 ) OJ NO L 185 , 9 . 7 . 1974 , P . 1 . COUNCIL DECISION OF 22 JULY 1975 ON ACTION BY THE EUROPEAN SOCIAL FUND FOR PERSONS AFFECTED BY EMPLOYMENT DIFFICULTIES ( 75/459/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL DECISION NO 71/66/EEC ( 1 ) OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND , AND IN PARTICULAR ARTICLE 4 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ; WHEREAS THE HEADS OF GOVERNMENT , MEETING IN PARIS ON 9 AND 10 DECEMBER 1974 , TOOK THE VIEW THAT VIGOROUS AND COORDINATED ACTION HAD TO BE TAKEN AT COMMUNITY LEVEL TO DEAL WITH THE PROBLEM OF EMPLOYMENT ; WHEREAS THEY ALSO DREW ATTENTION TO THE FACT THAT WHEN THE TIME WAS RIPE , THE COUNCIL WOULD CONSIDER , IN THE LIGHT OF EXPERIENCE AND WITH DUE REGARD TO THE PROBLEM OF THE REGIONS AND CATEGORIES OF WORKERS MOST AFFECTED BY EMPLOYMENT DIFFICULTIES , WHETHER AND TO WHAT EXTENT IT WOULD BE NECESSARY TO INCREASE THE RESOURCES OF THE SOCIAL FUND ; WHEREAS THE EMPLOYEMENT SITUATION REGARDING YOUNG PEOPLE UNDER 25 YEARS OF AGE , WHO ARE UNEMPLOYED OR SEEKING EMPLOYMENT , CALLS FOR SPECIFIC JOINT ACTION TO IMPROVE THE BALANCE BETWEEN SUPPLY OF , AND DEMAND FOR , MANPOWER WITHIN THE COMMUNITY ; WHEREAS , LIKEWISE , THE COUNCIL SHOULD DELIBERATE BEFORE THE END OF 1975 ON A GRANT OF AID FROM THE SOCIAL FUND IN FAVOUR OF PERSONS WHO ARE OR HAVE BEEN EMPLOYED IN THE SECTORS PARTICULARLY AFFECTED BY THE EMPLOYMENT IMBALANCE RESULTING FROM RECESSION , WITH DUE REGARD TO THE REGIONS MOST AFFECTED BY EMPLOYMENT DIFFICULTIES , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . SPECIFIC OPERATIONS TO FACILITATE THE EMPLOYMENT AND THE GEOGRAPHICAL AND PROFESSIONAL MOBILITY OF YOUNG PEOPLE UNDER 25 YEARS OF AGE , WHO ARE UNEMPLOYED OR SEEKING EMPLOYMENT , SHALL BE ELIGIBLE TO RECEIVE ASSISTANCE FROM THE SOCIAL FUND , UNDER ARTICLE 4 OF DECISION NO 71/66/EEC . 2 . PRIORITY SHALL BE GIVEN TO SPECIFIC OPERATIONS TO FACILITATE THE EMPLOYMENT AND THE GEOGRAPHICAL AND PROFESSIONAL MOBILITY OF YOUNG PEOPLE UNDER 25 YEARS OF AGE SEEKING THEIR FIRST EMPLOYMENT . ARTICLE 2 THE OPERATIONS REFERRED TO IN ARTICLE 1 MUST CONTRIBUTE TO THE IMPLEMENTATION OF PROGRAMMES COMPATIBLE WITH THE ECONOMIC AND SOCIAL OBJECTIVES OF THE COMMUNITY . THESE PROGRAMMES SHALL INDICATE CLEARLY THE ECONOMIC INTER-RELATIONSHIP OF THE OPERATIONS BEING PLANNED AND SHALL STATE THE OBJECTIVES AND METHODS FOR ATTAINING THEM . ARTICLE 3 THE AID FEATURED ON THE LIST LAID DOWN IN COUNCIL REGULATION ( EEC ) NO 2397/71 ( 3 ) OF 8 NOVEMBER 1971 ON AID WHICH MAY QUALIFY FOR ASSISTANCE FROM THE EUROPEAN SOCIAL FUND , AS AMENDED BY COUNCIL REGULATION ( EEC ) NO 1761/74 ( 4 ) , MAY RECEIVE ASSISTANCE FROM THE SOCIAL FUND UNDER THE TERMS OF THIS DECISION . ARTICLE 4 BY 30 NOVEMBER 1975 THE COUNCIL SHALL DELIBERATE ON A PROPOSAL SUBMITTED BY THE COMMISSION UNDER ARTICLE 4 OF DECISION NO 71/66/EEC , WITH A VIEW TO FACILITATING THE GEOGRAPHICAL AND PROFESSIONAL MOBILITY OF PERSONS WHO ARE OR HAVE BEEN EMPLOYED IN THE SECTORS PARTICULARLY AFFECTED BY THE EMPLOYMENT IMBALANCE RESULTING FROM RECESSION , WITH DUE REGARD TO THE REGIONS MOST AFFECTED BY EMPLOYMENT DIFFICULTIES . ARTICLE 5 THIS DECISION SHALL ENTER INTO FORCE ON THE FIFTH DAY FOLLOWING THAT OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY TO OPERATIONS OF WHICH THE DRAFT HAS RECEIVED THE APPROVAL OF THE COMMISSION BEFORE THE EXPIRY OF A PERIOD OF TWO YEARS AFTER THE ENTRY INTO FORCE OF THIS DECISION , WITHOUT PREJUDICE TO THE IMPLEMENTATION OF ARTICLE 11 OF DECISION NO 71/66/EEC . DONE AT BRUSSELS , 22 JULY 1975 . FOR THE COUNCIL THE PRESIDENT M . RUMOR